UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 01-4039
MARCOS AGUILAR-ESTRADA,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CR-00-229)

                      Submitted: October 18, 2001

                      Decided: October 29, 2001

        Before MOTZ and GREGORY, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Louis C. Allen, III, Federal Public Defender, Gregory Davis, Assis-
tant Federal Public Defender, Greensboro, North Carolina, for Appel-
lant. Benjamin H. White, Jr., United States Attorney, Lisa B. Boggs,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.
2                 UNITED STATES v. AGUILAR-ESTRADA
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Marcos Aguilar-Estrada pled guilty to one count of distribution of
251.9 grams of cocaine and 1.2 kilograms of cocaine base (crack), in
violation of 21 U.S.C.A. § 841(a), (b)(1)(A) (West 1999 & Supp.
2001). The district court imposed a sentence of 140 months imprison-
ment. Aguilar-Estrada’s attorney has filed a brief pursuant to Anders
v. California, 386 U.S. 738 (1967), raising as a potentially meritori-
ous issue the two-level weapon enhancement applied by the district
court because Aguilar-Estrada’s co-defendant possessed a firearm
during a controlled purchase by undercover officers. U.S. Sentencing
Guidelines Manual § 2D1.1(b)(1) (2000). Aguilar-Estrada has been
notified of his right to file a pro se supplemental brief, but has not
filed a brief. We affirm.

   Section 2D1.1(b)(1) requires the imposition of a two-level
enhancement if a dangerous weapon was possessed during a drug
offense unless it is clearly improbable that the weapon was connected
to the offense. USSG § 2D1.1, cmt. n.3. A defendant acting in concert
with others in criminal activity is accountable, for sentencing pur-
poses, for all reasonably foreseeable conduct of others in furtherance
of the joint criminal activity. USSG § 1B1.3(a)(2). Defense counsel
conceded at sentencing that it was not clearly improbable that the co-
defendant possessed the firearm in connection with the drug deal, but
argued that Aguilar-Estrada should not be held accountable for the
firearm. We find that the district court did not clearly err in determin-
ing that it was reasonably foreseeable to Aguilar-Estrada that his co-
defendant would be in possession of a firearm during the drug trans-
action. United States v. White, 875 F.2d 427, 433 (4th Cir. 1989)
(upholding enhancement based on foreseeability of co-defendant’s
possession of gun and recognizing that weapons have become tools
of illegal narcotics trade).
                 UNITED STATES v. AGUILAR-ESTRADA                    3
   Pursuant to Anders, this court has reviewed the record for revers-
ible error and found none. We therefore affirm the conviction and
sentence. We deny counsel’s motion to withdraw at this time. This
court requires that counsel inform his client, in writing, of his right
to petition the Supreme Court of the United States for further review.
If the client requests that a petition be filed, then counsel may move
this court for leave to withdraw from representation. Counsel’s
motion must state that a copy thereof was served on the client. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                          AFFIRMED